Order unanimously modified by directing that the question as to whether William Klein had fully performed the terms of his retainer and the question of the extent and amount of his lien upon the cause of action, the stock and the papers in his possession, be referred to an official referee, to hear and report to the Special Term, and, upon the coming in of such report that the fee be fixed and provision for payment thereof be made as set forth in the terms of the retainer, bearing date August 11, 1936, and as so modified affirmed, without costs. No opinion. Present — ■ Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.